DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claim 19 and all dependent claims therefrom are objected to because of the following informalities:  the claim should end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Slepian et al. (US 20180292888 A1, October 12, 2015) (hereinafter “Slepian”).
Regarding claim 1, Slepian teaches a multisensory environment apparatus comprising: a support frame (construed as a support structure for a space); an enclosure portion (construed as that portion which stabilizes the user in the multisensory environment); a recess defined by the support frame (construed as accepting a user or a portion of a user in the multisensory environment), the enclosure portion, or combinations thereof; an auditory signal generator positioned to deliver an auditory signal to the recess; a vibrotactile signal generator positioned to deliver a vibrotactile signal to the recess; an olfactive signal module comprising an odorant source positioned to deliver an odorant to the recess; and a communication module for controlling the signals (104) generated by the olfactive signal module, the auditory signal generator, the vibrotactile signal generator, the visual signal module, or combinations thereof, the communication module in communication with the olfactive signal module, the auditory signal generator, the vibrotactile signal generator, the visual signal module, or combinations thereof.  See, e.g., [0022] (describing various sensory treatments, including vibrotactile, olfactive, and visual signals);  [0036] (describing various full or partial encasements, such as “headband, skull cap, hat, mask, glasses, goggles, earpiece, earmuff, ear canal insert, oral appliance, scarf, neck collar, neck stocking, shirt--full or partial, body band, belt, pant--any means of, body stocking, shawl, wrap, kimono, sari, Panjabi, pajama, lungi, salwar kameeze, fatua, sock, glove, finger cot, toe cot. Also to be included are proximate drapes, curtains, shields, body armor, coats, cloaks, body bubble, body egg,” which inherently includes a support frame, an enclosure portion, and a recess portion, and relations among these portions).  See also [0024].
Regarding claim 2, as discussed above, Slepian teaches a multisensory environment apparatus, further comprising a seating mechanism positioned within the recess.  See, e.g., [0036], as noted above.
Regarding claim 4, as discussed above, Slepian teaches a multisensory environment apparatus,
wherein the enclosure portion is semi-transparent and includes a plurality of first regions and a plurality of second regions, wherein the first regions are more light-transmissive than the second regions.  See, e.g., [0036] (describing various full or partial encasements, such as glasses, googles).
Regarding claim 7, as discussed above, Slepian teaches a multisensory environment apparatus, wherein the odorant includes a first olfactive profile at a first instance and a second olfactive profile at a second instance.  See, e.g., [0026].
Regarding claim 11, as discussed above, Slepian teaches a multisensory environment apparatus, wherein one or more vibrotactile signal generators are positioned for delivery of a signal that can be interpreted by the user's brain as affective touch on the user.  See, e.g., [0020].
Regarding claim 12, as discussed above, Slepian teaches a multisensory environment apparatus, 
wherein the auditory signal and the vibrotactile signal are synchronous.  See, e.g., [0030].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Slepian.
Regarding claims 3, 5, 6, 10, Slepian does not explicitly teach a multisensory environment apparatus, comprising the various recited limitations.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Slepian such that further comprising a visual signal module positioned to deliver light to the recess, wherein the visual signal module includes the enclosure portion (as recited in claim 3); further comprising an opening defined by the visual signal module, maintained by the support frame, and in communication with an environment surrounding the apparatus, wherein the opening is configured to enable a user to enter the recess from the surrounding environment (as recited in claim 5); wherein the olfactive signal module includes a diffuser integrated into the visual signal module, the support frame, or combinations thereof (as recited in claim 6); wherein one or more vibrotactile signal generators are handheld, integrated into a visual signal module, integrated into the support frame, aligned with acupressure points on the human body, or combinations thereof (as recited in claim 10) in order to achieve better integration among the various modules and components for a more efficacious therapy.

Claims 8, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slepian, as applied to claim 1 above, and further in view of Argaman (US 20170119994 A1, November 3, 2015).
Regarding claims 8 and 9, Slepian does not explicitly teach a multisensory environment apparatus, comprising the recited limitations of the claim(s) at issue.  Argaman teaches using auditory signal to achieve binaural effect with frequency differences for the left and right ears.  Argaman also teaches various background noises.  See, e.g., [0031]-[0032].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Argaman with the invention taught by Slepian such that wherein the auditory signal has a predetermined auditory profile, wherein the predetermined auditory signal profile has a first auditory profile at a first instance, a second auditory profile at a second instance, and a third auditory profile at a final instance; and the auditory signal includes pink noise (as recited in claim 8); wherein the auditory signal includes binaural beats, wherein a first frequency delivered to a first ear of the user and a second frequency delivered to a second ear of the user, the difference between the first frequency and the second frequency being maintained at about 3 Hz to about 12 Hz (as recited in claim 9) in order to achieve a more efficacious treatment.  
Regarding claims 18-20, as discussed above, Slepian (in view of Argaman) teaches a
method of providing a multisensory environment to a user comprising: providing a support frame and an enclosure portion defining a recess; suspending the recess by a single location on the support frame, enclosure portion, or combinations thereof; delivering an olfactive signal having a first fragrance profile to the recess; delivering an auditory signal including binaural beats to the recess, the auditory signal having a first auditory profile; delivering a vibrotactile signal to the recess, the vibrotactile signal having a first vibrotactile profile; adjusting the first auditory profile and the first vibrotactile profile to a second auditory profile and a second vibrotactile profile; and wherein the second auditory profile has a reduced average frequency, reduced tempo, reduced intensity, or combinations thereof relative to the first auditory profile; and the second vibrotactile profile has a reduced average frequency, reduced tempo, reduced intensity, or combinations thereof relative to the first vibrotactile profile (as recited in claim 18);, further comprising: adjusting the second auditory profile and the second vibrotactile profile to a third auditory profile and a third vibrotactile profile, wherein the third auditory profile has an increased average frequency, increased tempo, increased intensity, or combinations thereof relative to the second auditory profile; and the third vibrotactile profile has an increased average frequency, increased tempo, increased intensity, or combinations thereof relative to the second vibrotactile profile (as recited in claim 19); further comprising: delivering an olfactive signal having a second olfactive profile to the recess subsequent to the second auditory profile and the second vibrotactile profile (as recited in claim 20).

Allowable Subject Matter
Claims 14-17 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record does not teach or suggest the claimed invention of teach a multisensory environment apparatus, further comprising using the various signal modules in combination to establish and adjust the various baseline profiles (as recited in claim 14); and the recited handheld and peripheral vibrotactile signal, wherein the one or more peripheral vibrotactile signal generators are positioned to transmit the vibrotactile signal to acupressure points on the human body, wherein the handheld and peripheral vibrotactile signal generators include exciter speakers (as recited in claim 15).
The prior art of record does not teach or suggest the claimed invention of teach a multisensory environment apparatus, further comprising a vestibular signal module including a single mounting zone for suspending the apparatus, the mounting zone having an independent tension force applied thereto for suspending the apparatus (as recited in claim 13).
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792